 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     Pamela Marie Cagliari,                            )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:18-cv-00130-GMN-CWH
 5
            vs.                                        )
 6                                                     )                      ORDER
     Nancy A. Berryhill,                               )
 7                                                     )
                           Defendant.                  )
 8
 9          Pending before the Court is the Report and Recommendation (“R&R”) of United States
10   Magistrate Judge Carl W. Hoffman, (ECF No. 23), which recommends that Plaintiff Pamela
11   Marie Cagliari’s (“Plaintiff’s”) Motion to Remand, (ECF No. 18), be denied, and Defendant
12   Nancy A. Berryhill’s (“Defendant’s”) Cross-Motion to Affirm Agency Decision, (ECF No. 21),
13   be granted. To date, no party filed an objection to Judge Hoffman’s R&R.
14          A party may file specific written objections to the findings and recommendations of a
15   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
16   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
17   determination of those portions to which objections are made. Id. The Court may accept, reject,
18   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
19   28 U.S.C. § 636(b)(1); D. Nev. R. IB 3-2(b). Where a party fails to object, however, the Court
20   is not required to conduct “any review at all . . . of any issue that is not the subject of an
21   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
22   that a district court is not required to review a magistrate judge’s report and recommendation
23   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,
24   1122 (9th Cir. 2003).
25          Here, no party filed an objection to Judge Hoffman’s R&R, (ECF No. 23), and the


                                                  Page 1 of 2
 1   deadline to do so has passed. (See R&R, ECF No. 23) (setting a deadline of July 11, 2019, for
 2   objections by either party).
 3          Accordingly,
 4          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 23), is
 5   ADOPTED in full.
 6          The Clerk is instructed to enter judgment accordingly and close the case.
 7
 8                     12 day of July, 2019.
            DATED this ____
 9
10                                                ___________________________________
                                                  Gloria M. Navarro, Chief Judge
11                                                United States District Court
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                                                Page 2 of 2
